Concurring Opinion by
Mr. Justice Roberts:
While I have no disagreement with the majority respecting the substantive aspects of the instant case, I find no present need to discuss those matters. In my view, the appropriate disposition of this case requires that we quash the appeal on the ground that the order appealed from is interlocutory and not within the Act of March 5, 1925, P. L. 23, 12 P.S. §672.
As the majority correctly points out, the issue sought to be raised by the Commonwealth in its preliminary objections was the right of Atlantic to contest the validity of the tax in the present proceeding. Thus, although couched in jurisdictional terms, the Commonwealth’s preliminary objections do not in fact raise a jurisidictional issue within the meaning of the Act of 1925. See Shaw Electric Co. v. International Brotherhood of Electrical Workers Local Union No. 98, 422 Pa. 211, 220 A. 2d 889 (1966); McFarland v. Weiland Packing Co., 416 Pa. 277, 206 A. 2d 18 (1965). Therefore, the order of the court below being interlocutory, appeal to this Court by the Commonwealth was premature and should be quashed.
Accordingly, I would quash the appeal and remand the case to the court below at which time the Commonwealth may properly raise the issue of the taxpayer’s right to contest the tax by moving for judgment on the pleadings.